Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Agache-Durand (EP 0 922 857). Agache-Durand teaches an ignition diagnostic circuit wherein during a charging period (dwell period) of the ignition coil a current and/or voltage is sensed to determine spark plug fouling and misfire.  See charging period t1-t2; paragraphs 19, 21, 24 and Figures 5a, 5d. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Nakata et al (EP 0 810 369). Nakata teaches an ignition diagnostic circuit wherein during a charging period (dwell period) of the ignition coil a current and/or voltage is sensed to determine spark plug fouling and misfire.  See column 4, line 53 thru column 6, line 38.  Note charging period is the top curve in Figure 3 and the spark plug fouling detection time is ts which occurs during the charging period; see also Figure 3.  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Zhu et al (US 2007/0186902). Zhu et al teaches an ignition diagnostic circuit wherein during a charging period (dwell period) of the ignition coil a current and/or voltage is sensed to determine spark plug fouling and misfire.  See paragraphs 100, 337, 338, 340 and 343.  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Huberts et al (US 2013/0206106). Huberts et al teaches an ignition diagnostic circuit wherein during a charging period (dwell period) of the ignition coil a current and/or voltage is sensed to determine spark plug fouling and misfire.  See paragraphs 42, 44-48, 54-57 and Figure 4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853. The examiner can normally be reached Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK R SOLIS/Primary Examiner, Art Unit 3747